William B. Brown, J.,
dissenting. The Court of Appeals concluded, based upon the record, that the subject parcels “are accompanied almost entirely by non-residential structures” and that for the last 25 years there has been no single family use along Central Avenue on the north side. Moreover, no other single-family residential structures have been built facing Central Avenue in the area surrounding the subject parcels since the early 1950’s. Given these factual considerations, I would find the Toledo City Council’s retention of an R-2 zoning classification to be illegal, arbitrary and confiscatory, and, therefore, unconstitutional.